   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 1 of 19 PageID #:810




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


 JUDITH DOMARACKI,

       Plaintiff,
                                                          Case No. 18-CV-03214
       v.
                                                          Judge Mary M. Rowland
 LOYOLA UNIVERSITY MEDICAL
 CENTER FEDERAL CREDIT UNION,

       Defendant.

                     MEMORANDUM OPINION & ORDER

      Plaintiff Judith Domaracki (“Domaracki”) brings this lawsuit against her

former employer, the Loyola University Medical Center Federal Credit Union

(“Credit Union”). Count One alleges that the Credit Union discriminated against her

on the basis of her age in violation of the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621 et. seq., as amended. Count Two alleges that the Credit

Union retaliated against her for complaining about this discrimination in violation of

the ADEA. Count Three alleges age-based discrimination in violation of the Illinois

Human Rights Act (“IHRA”), 775 I.L.C.S. 5/2-102(A). The Credit Union has filed a

motion for summary judgment. (Dkt. 60). For the reasons stated below, that motion

is granted.




                                          1
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 2 of 19 PageID #:811




                                         BACKGROUND

       The Court sets down the facts in the light most favorable to Domaracki, the

non-moving party. See Matsushita Elec. Indus. Co., LTD v. Zenith Radio Corp., 475

U.S. 574, 587–88 (1986).1

       Domaracki began her tenure at the Credit Union in 1993 as an Accounting

Clerk II. (Dkt. 1, ¶ 9). She rose through the ranks over the next twenty-five years,

becoming an Accounting Clerk III in 1999, Supervisor in 2000, and Coordinator in

2009. (Dkt. 1, ¶¶ 9–11). The Credit Union is controlled by a Board of Directors, (Dkt.

62, ¶ 2), which is headed by Board President Howard Hayes (“President Hayes”).

(Dkt. 69, ¶ 15). It is operated by a Manager, Harold Tram (“Tram”). Id. Between 2000

and 2016 Domaracki was Tram’s only direct report, and all other employees reported

to her. (Dkt. 1, ¶ 11). Having worked at the Credit Union for 23 years, Domaracki

was its highest paid employee and was entitled to the most vacation time. (Dkt. 1,

¶ 17). At seventy-one, she was also the second-oldest employee, although Tram was

sixty-six, Ingrid Wolak was seventy-six, and every Credit Union employee but one

was well over forty. (Dkt. 69, Ex. 14, 4; Dkt. 62, App’x 1, Tab 18, 129).

       In 2015, Domaracki required time off from work for two hip replacement

surgeries. (Dkt. 1, ¶¶ 12–13). She informed the Board that she had trained a



1 Facts from the parties’ Local Rule 56.1 Statements of Uncontested Fact are cited by their docket
number, accompanied by a paragraph number, exhibit number, or page number. Those statements of
fact can be found in the record as follows: Defendant’s L.R. 56.1 Statement of Uncontested Material
Facts (Dkt. 62); Plaintiff’s Response to the Defendant’s L.R. 56.1 Statement (Dkt. 69); Plaintiff’s L.R.
56.1 Statement of Additional Uncontested Material Facts (Dkt. 69); Defendant’s Response to the
Plaintiff’s L.R. 56.1 Statement of Additional Facts (Dkt. 71). When a responsive filing is cited, the
Court has considered both the underlying statement of fact and the opposing party’s response.


                                                   2
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 3 of 19 PageID #:812




subordinate, Jacqueline Kirchens (“Kirchens”), to cover her duties while she was on

leave after her second hip replacement surgery, and that Kirchens would also be able

to replace her when she retired. (Dkt. 69, ¶ 16). Domaracki stated in her deposition

that she had casually discussed plans for retirement with Tram and the Board

Members, but she could not remember specific conversations and conceded that they

never asked her about her age. (Dkt. 69, Ex. 7). Tram and Kirchens deny making any

inquiries about her retirement, (Dkt. 62, ¶ 17), but Domaracki believes that other

employees overheard her telling customers that she had no plans to retire. (Dkt. 69,

Ex. 7, 94). After she returned from her surgeries, Domaracki’s next annual

performance review stated that she had not met the Credit Union’s expectations

regarding loans during the previous year. (Dkt. 1, ¶14; Tram Deposition, Dkt. 62,

App’x 1, Tab 4, 69–70).

       In August of 2015, the Credit Union’s Board of Directors met to discuss a

reorganization of its employees.2 (Dkt. 62, ¶ 2). Discussions continued through the

fall. (Dkt. 69, Ex. 1). A Board agenda dated October 2015, contained a discussion item: “Is

coordinator position needed? — Can this job be redefined, What do you do with current

employee?”. (Dkt. 69, Ex. 1). Viewing the facts in the light most favorable to Domaracki, the

Court finds that at least part of the purpose of the reorganization was to eliminate the

Coordinator position and either demote her or terminate her employment.




2 The parties dispute the purpose of the reorganization. Hayes testified that the purpose of the
reorganization was to streamline, upgrade technology, increase loans to members, and operate less
like a branch of the Medical Center in order to avoid a merger with another financial institution. (Dkt.
62, ¶ 3). Domaracki stated in her deposition that Tram told his subordinates the reorganization was
meant to enable him to provide employees with raises. (Dkt. 69, ¶ 3).


                                                   3
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 4 of 19 PageID #:813




        In September, a new organizational chart was produced by President Hayes

that contained seven new job titles. (Dkt. 62, ¶ 5). It is not clear from the record

whether the new organizational chart was intended to include Domaracki. Tram

testified that he had her in mind for the Call Center Representative position.

Domaracki disputes this and argues that the new organizational chart specifically

named every current Credit Union employee except Domaracki, tentatively assigning

each of them a new job title. (Dkt. 69, Ex. 4). In that chart, the Call Center

Representative position is followed by “Future” rather than the name of a current

employee. The Board approved the reorganization to take effect in February of 2016.

(Dkt. 62, ¶ 6).

        In February, the Credit Union employees were brought together to discuss the

reorganization. They were told to apply for any new position for which they felt

qualified, except for the position of Loan Officer which would likely be an outside hire.

(Dkt. 69, ¶ 6; Dkt. 71, ¶ 5). Domaracki initially applied for five of the positions, all

except Call Center Representative.3 (Dkt. 69, ¶ 7). She was interviewed for these

positions by Tram. He asked her about her current job duties and whether she felt

she had certain other skills. (Dkt. 71, ¶ 6) (according to Domaracki, Tram asked her

“what you do [now], and do you feel you can do this or do that?”). When Tram told

Domaracki that she would not be hired for any of those positions, he encouraged her

to apply to be the Call Center Representative. (Dkt. 69, ¶ 7). Domaracki applied for


3Domaracki asserts that she had to “wait several weeks for the job description” for this job. (Dkt. 69,
Ex. 3). The Credit Union contends, based on the deposition of President Hayes, that this job description
had been created and approved by both the Board and the Human Resources department by February
14, 2016. (Dkt. 71, ¶ 3).

                                                   4
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 5 of 19 PageID #:814




and was offered this position. Id. She accepted this offer. Her fellow Credit Union

employees were each offered, and accepted, new positions. Kirchens, age forty-eight,

was given the new position that was most analogous to Domaracki’s previous position

of Coordinator. (Dkt. 69, Ex. 14). Both parties agree that each employee was qualified

for their new role. (Dkt. 69, ¶ 10).

        Domaracki filed a complaint with the Medical Center’s Human Resources

department on July 11, 2016, alleging age-based discrimination during the

reorganization. (Dkt. 62, ¶ 10). President Hayes investigated this complaint in his

capacity as Tram’s direct supervisor and discussed it with Tram.4 (Dkt. 62, ¶ 11; Dkt.

69, ¶ 38). President Hayes summarized the findings of his investigation in a letter to

Domaracki dated September 27, 2016 and reported uncovering no evidence of age-

based discrimination. (Dkt. 62, ¶ 12). He also stated in this letter that the Coordinator

position, which Domaracki had previously held, was no longer necessary because it

predominantly involved the indirect supervision of other employees. (Dkt. 62, ¶ 13).

        On October 19, 2016 Domaracki filed a charge with the Equal Employment

Opportunity       Commission        (“EEOC”),       alleging    age-based       discrimination       and

retaliation following the internal investigation.5 (Dkt. 1, ¶ 4; Dkt. 69, ¶ 38). At some



4Domaracki takes issue with President Hayes’s investigation, both because (1) he was himself involved
in the reorganization that was being investigated, (Dkt. 69, ¶ 11), and (2) he did not conclude that (or,
in Domaracki’s opinion, seriously consider whether) her age played a role. (Dkt. 69, ¶ 12). Rather than
reviewing Domaracki’s personnel file or collecting statements from other employees, he credited
Tram’s belief that there were better qualified candidates for each of the positions except for Call Center
Representative. (Hayes Deposition, Dkt. 62, App’x 1, Tab 2, 84–93). Domaracki decided not to appeal
the results of this investigation, because she felt that it had been so one-sided that doing so would be
futile. (Dkt. 69, ¶ 14, 20).

5Domaracki contends that Tram received a letter from the EEOC sometime after she filed her charge.
(Dkt. 69, ¶38). Tram testified that he received the letter, but immediately turned it over to Human

                                                    5
      Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 6 of 19 PageID #:815




point in October of 2016, Domaracki was offered a promotion from Call Center

Representative to Member Specialist III. (Dkt. 69, ¶ 23). The Credit Union viewed

this promotion as an olive branch; the new position paid almost as much as the

Coordinator position had. (Dkt. 69, ¶ 21). Domaracki’s view of this promotion, at least

in hindsight, was that she was being set up to fail. Id.

          This promotion was contingent upon Domaracki receiving training and on an

evaluation of her performance, and she accepted those terms. (Dkt. 69, ¶ 22).

Kirchens was tasked with coordinating training for Domaracki, and with keeping

Tram up to date on her progress. (Dkt. 62, ¶ 28). Her training began as soon as

Domaracki accepted the promotion in October, and was initially supposed to last only

eight weeks.6 (Kirchens Deposition, Dkt. 62, App’x 1, Tab 16, 157, 164). But after

Domaracki failed to adequately complete that training by February of 2017, Kirchens

recommended that she be given additional time to acclimate. Id. at 158, 160

          On February 3, 2017, the Credit Union (through a Loyola Medical Center attorney)

responded to the EEOC charge.

          Because Domaracki had filed an internal complaint with Human Resources,

that department, along with President Hayes and Tram, supervised her additional

training from February onwards. (Dkt. 71, ¶ 11; Hayes Deposition, Dkt. 62, App’x 1,

Tab 2, 174–76). Domaracki did not successfully complete this additional training,



Resources without reading it. (Tram Deposition, Dkt. 62, App’x 1, Tab 4, 121–24). Whether or not Tram
understood that a charge of age-based discrimination had been filed with the EEOC, he was aware
that Domaracki had made a similar complaint internally a few months earlier.

6   Elsewhere Domaracki refers to this as a 90-day training period. (Dkt. 1, ¶ 46).


                                                     6
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 7 of 19 PageID #:816




although she argues that this was because her trainers were “nitpicking.” (Dkt. 71,

¶ 29).

         During October and November of 2017, Tram received negative feedback about

Domaracki’s customer service and ability to perform basic job duties, both from other

employees and from a marketing consultant. (Dkt. 69, ¶ 22). Around that time, he

also became aware that Domaracki was performing transactions in her own account

and the accounts of family members, which violated the Credit Union’s policies.7 (Dkt.

¶¶ 30–31). Kirchens and another employee, Juliann Vitale (“Vitale”) had been

keeping a log of Domaracki’s errors. Tram contends that these logs were supposed to

be a training aid, and to provide insights into the areas in which Domaracki would

need further training. (Tram Deposition, Dkt. 62, App’x 1, Tab 4, 74–75). The factual

record does not clearly demonstrate whether Domaracki made more errors than other

employees. (Dkt. 71, ¶ 10). Domaracki contends that she did not, while Tram, Vitale,

and Kirchens believe that she did. (Tram Deposition, Dkt. 62, App’x 1, Tab 4, 76;

Kirchens Deposition, Tab 16, 74–75, 131–34; Vitale Deposition, Tab 18, 61). And

while Domaracki asserts that her trainers at times refused to help her correct her

errors, they contest this characterization. (Kirchens Deposition, Dkt. 62, App’x 1, Tab

16, 134).

         Tram attempted to correct Domaracki’s conduct with counseling on July 17,

2017, after Domaracki had been a Member Specialist III for nine months. On January



7 Domaracki testified in her deposition that at least some of these transactions were permissible
reimbursements for costs associated with her company cell phone. (Dkt. 69, ¶30).


                                               7
    Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 8 of 19 PageID #:817




17, 2018, after fifteen months as Member Specialist III, Domaracki was issued a

written warning for failure to fulfill her duties. (Dkt. 69, ¶ 33). She did not dispute

the accuracy of the examples set forth in this warning, but she did protest that she

was being asked to perform pointless tasks, and that the employees who were

supposed to be training her refused to assist her in correcting her errors and provide

adequate explanations. Id. Domaracki’s final warning was dated March 20, 2018, and

although she did not dispute that it reflected actual errors on her part, she once again

protested that it was unfair that she alone was being monitored and evaluated in this

manner.8 (Dkt. 69, ¶ 34). Domaracki had been a Member Specialist III for 17 months.

The EEOC closed its investigation into Domaracki’s 2016 charges and issued a Right

to Sue letter on February 5, 2018, while she was still employed as a Member

Specialist III. (Dkt. 1, ¶ 4). Domaracki filed suit in federal court on March 7, 2018.

Id. She was involuntarily terminated four months later, on July 17, 2018. (Dkt. 69, ¶

35). At the time of her termination in 2018, Domaracki was seventy-two (72) years

old. (Dkt. 1, ¶ 5). She had been working as a Member Specialist III for twenty-one

months.

                                    LEGAL STANDARD

       Summary judgment should be granted if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,


8Domaracki did not to appeal any of these sanctions. She contends that she was not aware she could
appeal. (Dkt. 69, ¶ 36). The Credit Union asserts that she received emails explaining the appeals
procedure. Id.


                                                8
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 9 of 19 PageID #:818




322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment

has the burden of establishing that there is no genuine dispute as to any material

fact. See Celotex, 477 U.S. at 323 (1986). “It is not the duty of the Court to scour the

record in search of evidence to defeat a motion for summary judgment; rather, the

nonmoving party bears the responsibility of identifying the evidence on which he

relies.” Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008).

Construing the evidence and facts supported by the record in favor of the non-moving

party, the Court gives the non-moving party “the benefit of reasonable inferences

from the evidence, but not speculative inferences in [its] favor.” White v. City of Chi.,

829 F.3d 837, 841 (7th Cir. 2016) (citations omitted).

                                      ANALYSIS

I. ADEA and IHRA Discrimination Claims

      The ADEA “prohibits employers from discharging employees because they are

40 years-old or older,” Santangelo v. Crown Cork & Seal USA, Inc., 255 F. Supp. 3d

791, 801 (N.D. Ill. 2017) (citing 29 U.S.C. § 623(a)(1)), and the IHRA “prohibits

unlawful discrimination against a person on the basis of his age in the employment

context.” Id. (citing 775 Ill. Comp. Stat. 5/1–102, 1–102A). These claims are analyzed

together. See Teruggi v. CIT Group/Capital Finance, Inc., 709 F.3d 654, 659 (7th Cir.

2013). To survive summary judgment, Domaracki must produce evidence from which

a jury could infer that her age was the “but for” cause of the purported discrimination.



                                           9
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 10 of 19 PageID #:819




Santangelo, 255 F. Supp. at 801 (citations omitted). It is not enough to show that “age

was a motivating factor. The plaintiff must prove that, but for his age, the adverse

action would not have occurred.” Wrolstad v. Cuna Mut. Ins. Soc’y, 911 F.3d 450, 454

(7th Cir. 2018) (citations omitted) (emphasis in original).

      In the Seventh Circuit, an ADEA plaintiff can do that by “introducing direct or

circumstantial evidence” that her employer took an adverse action against her

because of her age, or she may use “the McDonnell Douglas burden shifting

approach.” Id. Domaracki has not presented any direct or circumstantial evidence of

age-based discrimination, so the Court will apply the McDonnell Douglas framework.

This analysis considers whether “(1) [the plaintiff] is a member of a protected class,

(2) she performed reasonably on the job in accord with her employer[’s] legitimate

expectations, (3) despite her reasonable performance, she was subjected to an adverse

employment action, and (4) similarly situated employees outside of her protected

class were treated more favorably by the employer.” David v. Bd. of Trustees of Cmty.

Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017); see also Santangelo, 255 F.

Supp. 3d at 801. If a plaintiff is able to make out a prima facie case by satisfying those

four requirements, the burden shifts to the defendant to “articulate a legitimate,

nondiscriminatory reason” for the adverse employment action, “at which point the

burden shifts back” to the plaintiff to submit evidence showing that the reason is

pretextual. Id.

      Whether a plaintiff offers direct evidence or uses the McDonnell Douglas

framework, the court must then “consider all admissible evidence to decide whether



                                           10
     Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 11 of 19 PageID #:820




a reasonable jury could find that the plaintiff suffered an adverse action because of

her age.” Skiba v. Illinois Central Railroad Co., 884 F.3d 708, 720 (7th Cir. 2018)

(citing Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)) (emphasis

original).9

        A. McDonnell Douglas Analysis

        Domaracki alleges that she was the victim of age-based discrimination when

her position, Coordinator, was eliminated during a reorganization of the Credit Union

and she was demoted to Call Center Representative.10 The Credit Union does not

contest that Domaracki was a member of a protected class (i.e. that she was over

forty), that she was meeting their legitimate expectations while she was a

Coordinator, that she was subjected to an adverse employment action when the

Coordinator position was eliminated and she was demoted, or that similarly situated

younger employees were not subjected to such significant cuts to their pay and

responsibilities. She has therefore made out the elements of a prima facie case of age

discrimination under the McDonnell Douglas framework.

        Instead, the Credit Union offers a legitimate non-discriminatory reason for its

actions. Namely, that the Coordinator position, which “predominantly involved

indirect supervision of the other employees” was no longer needed. (Dkt. 61, 1). The


9Plaintiff, relying on cases from 1996 and before, cites the wrong legal standard and argues that she
has met her burden because “[t]here exists the question of fact for a jury [to determine] what was the
basis for the purported decision of Tram to pass over [Domaracki] and follow the September 15, 2015
chart.” (Dkt. 68 at 8). The question is whether plaintiff has provided evidence for a rational jury to
conclude that she suffered either a demotion or a termination because of her age. She has not.

10 Domaracki challenges her promotion to Member Specialist III and subsequent discipline and
termination as retaliatory and alleges that the elimination of the Coordinator position and demotion
to Call Center Representative position were discriminatory. (Dkt. 68, 7–8).

                                                 11
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 12 of 19 PageID #:821




Board determined the Manager could provide that oversight and “wanted a Team

Lead who was technologically proficient.” Id. To demonstrate that this reason was

pretextual, Domaracki must show that “(a) the employer’s nondiscriminatory reason

was dishonest; and (b) the employer’s true reason was based on a discriminatory

intent.” Perez v. Illinois, 488 F.3d 773, 777 (7th Cir. 2007). Domaracki argues that

the Credit Union’s purported rational was pretextual based on three sets of facts.

      First, Domaracki argues that the Board’s actions prior to the reorganization

demonstrate that eliminating her position and forcing her out was their only goal.

She relies on the fact that “[t]he Board agenda included discussion of the termination

of Judy’s position, but no other” and that while other employees were tentatively

assigned new rolls on the Organization Chart, her name was not included. (Dkt. 68,

3). She also argues Tram joined with the Board and gave her a poor performance

review in 2015 in order to justify her eventual demotion, and that he misrepresented

the purpose of the reorganization to other employees as a way to increase their

salaries all as a part of the plan to force her to retire or into a demotion. Id.

      These facts, taken as true at the summary judgment stage, might suggest that

the Board and Tram intended to eliminate the Coordinator position—and that is a

stretch. But they do not suggest that the Board was engaged in age-based

discrimination. They suggest that the Board no longer needed a Coordinator with

Domaracki’s managerial skillset. Domaracki does not seriously argue to the contrary.

Therefore, these facts do not support an inference that the Board or Tram was

motivated by the Domaracki’s age.



                                            12
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 13 of 19 PageID #:822




       Put another way, these facts might satisfy the first prong of the Perez test for

pretext, but not the second prong. They demonstrate some dishonesty on the part of

Tram. He falsely claimed to have had a new position in mind for Domaracki when in

fact that roll was unassigned. He criticized her personal performance in the role of

Coordinator when in fact the role had become obsolete. And he told anxious staff that

increasing salaries was the purpose of the reorganization, when in fact the purpose

was to downsize and pay increases were merely a side effect. But this dishonest

behavior does not suggest that Tram was targeting Domaracki because of her age, so

it fails to fulfill the second prong of the Perez pretext test. At most, his obfuscation

demonstrates poor management skills. This conduct does not undercut the Credit

Union’s proffered explanation that Domaracki was demoted because she lacked

technical skills.

       Second, Domaracki argues that Tram’s cursory job interviews demonstrate

that he was not in fact looking for more technically proficient employees. This

argument is not supported by the record. Domaracki herself conceded that Tram had

asked her questions about her job duties and her abilities. (Dkt. 71, ¶ 6). Tram had

also been supervising Domaracki’s work and the work of her colleagues for many

years and had first-hand knowledge of their skills. Given that knowledge, it is hardly

surprising that Tram had positions in mind his employees before he began the

interview process. In that context the tentative assignment of employees to new

positions prior to interviews does not suggest pretext. Moreover, he documented the

comparative qualifications of every applicant during the reorganization. Tram noted,



                                          13
  Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 14 of 19 PageID #:823




for example, that while Domaracki has “25 years of experience, she has been far

removed from the day to day operations of the front officer work flows.” (Dkt. 62,

App’x 1, Tab 13). Moreover, Domaracki acknowledges that each employee was

qualified for their new position. (Dkt. 69, ¶ 9). The Credit Union chose candidates

with fewer years of more relevant front office experience over a candidate with more

years of less relevant managerial experience. This is a legitimate reason for the

Credit Union’s hiring decisions. See Skiba 884 F.3d at 724 (finding a legitimate, non-

discriminatory reason for refusing to promote plaintiff because plaintiff “either was

not qualified for the positions at issue or the individuals ultimately hired were better

candidates”). The hiring process was not deceptive and does not suggest that the true

motive was age-based discrimination, so it does not qualify as pretextual under Perez.

488 F.3d at 777. See also Teruggi, 709 F.3d at 660–61 (evidence that “calls into

question the wisdom of [a supervisor’s] discharge decision” is insufficient to show

pretext).

      Third, Domaracki takes issue with the way her internal complaints of age-

based discrimination were handled and argues that President Hayes was not

impartial enough to conduct that investigation. (Dkt. 68, 8). This may be true, and

the results of that investigation are not dispositive of Domaracki’s claims. But even

if the investigation was flawed (and although Domaracki argues it was flawed, there

is no evidence that it was), that does not mean that a better investigation would have

uncovered age-based discrimination. President Hayes testified that he questioned

Tram about the interview process, discussed Domaracki’s interview specifically, and



                                          14
  Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 15 of 19 PageID #:824




determined that in Tram’s opinion, her extensive experience as a middle-manager

had not given her the technical qualifications to take on a new leadership role after

the reorganization. (Hayes Deposition, Dkt. 62, App’x 1, Tab 2, 101–03). He also

informed Domaracki in writing that the Coordinator position was no longer necessary

because it predominantly involved the indirect supervision of other employees. (Dkt.

62, ¶ 13). None of the facts enumerated above could lead a reasonable jury to conclude

that age was the but-for cause of Domaracki’s demotion.

      B. Ortiz Analysis

      Turning now to the entire factual record, Domaracki has failed to carry her

burden to produce evidence from which a reasonable jury could conclude that her age

was the but-for cause of her demotion. In the Seventh Circuit, even comments by

supervisors about a plaintiff’s age and retirement plans, made in conjunction with a

“sham” interview process, are not enough to demonstrate that age-based

discrimination caused an adverse employment action. See Teruggi, 709 F.3d at 657,

660–61. Domaracki’s evidence does not approach that high bar. She was one of the

oldest employees of the Credit Union when she was demoted, but several other

factors, such as her technical abilities, her job interview, and her managerial

background drove that decision. What she describes is a reorganization motivated by

legitimate business goals. None of the evidence presented in this case indicates that

age-based discrimination played any role in the reorganization or her demotion and

eventual termination.




                                         15
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 16 of 19 PageID #:825




II. ADEA Retaliation Claim

      Next, Domaracki alleges that the Credit Union retaliated against her after she

filed her internal complaint and her EEOC charge. In order to survive a motion for

summary judgment on her ADEA retaliation claim, Domaracki must offer evidence

that she (1) engaged in a statutorily protected activity, (2) was subjected to a

materially adverse action by her employer, and (3) that there was a causal connection

between the activity and the adverse action. See McDaniel v. Progress Rail

Locomotive, Inc., 940 F.3d 360, 371 (7th Cir. 2019) (“[u]nder the Ortiz approach [to

retaliation claims] the evidence would have to establish either a causal connection

between [the plaintiff’s] protected activity and the adverse action he suffered or else

support an inference of retaliatory motive”); see also Skiba, 884 F.3d at 718; Mirocha

v. Palos Cmty. Hosp., 240 F. Supp. 3d 822, 846 (N.D. Ill. 2017). Filing a charge with

the EEOC is undeniably protected activity. An internal complaint about

discrimination can also be protected activity. See Malin v. Hospira, Inc., 762 F.3d 552,

558 (7th Cir. 2014). Although Domaracki was promoted and given a raise

immediately after filing her internal complaint and contemporaneously with the

filing of her EEOC charge, she was later subjected to disciplinary actions such as

counseling, warnings, and termination. These actions were materially adverse to her

interests, satisfying the second prong. See Morse v. Illinois Dep’t of Corr., 191 F. Supp.

3d 848, 861 (N.D. Ill. 2015) (“[a] materially adverse action in the retaliation context

is one that ‘might have dissuaded a reasonable worker from making or supporting a

charge of discrimination’ had she known beforehand how her employer would



                                           16
     Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 17 of 19 PageID #:826




respond”) (citations omitted). The Credit Union only contests the third prong of

Domaracki’s retaliation claim, the causal connection between the protected activity

and the materially adverse actions.

        The Credit Union first asserts Domaracki cannot establish a causal connection

because Tram, the manager who disciplined and terminated Domaracki, was not

aware that she had taken protected actions. The Court credits Domaracki’s assertions

that he was aware of the EEOC charge as well as the internal complaint, despite

some evidence to the contrary.

        More persuasively, the Credit Union argues the time span between the

protected activity and the allegedly retaliatory actions is too long to allow a rational

jury to find a retaliatory motive. The Court agrees. Domaracki filed her internal

complaint in July of 2016, and her EEOC charge in October of 2016. In October she

was offered a promotion to Member Specialist III, contingent upon completing

training. She initially failed to complete that training. Instead of terminating her

employment or demote her back to Call Center Representative, the Credit Union

offered her additional training.11 Her first official discipline was not until eight


11 Domaracki argues this additional training was itself retaliation, rather than a second chance. (Dkt.
68, 9). It is not clear that additional training in the Member Specialist III roll was materially adverse
to Domaracki’s interests, since she had agree to it as a condition when she took the promotion. See
Morse v. Illinois Dep’t of Corr., 191 F. Supp. 3d 848, 861 (N.D. Ill. 2015) (“[a] materially adverse action
in the retaliation context is one that ‘might have dissuaded a reasonable worker from making or
supporting a charge of discrimination’ had she known beforehand how her employer would respond”)
(citations omitted). Assuming without deciding that this could be a materially adverse action, however,
this argument has several flaws. First, the training was temporally too far removed from her protected
activity—the internal complaint and the EEOC charge—to be retaliatory. She was assigned additional
training seven months after she filed her internal complaint, and four months after she filed her EEOC
charge. Domaracki finds it significant that the additional training was implemented one week after
Defendant’s attorney filed the Credit Union’s response to her EEOC charge but cites no case law for
the proposition that legal filings by opposing counsel provide the basis for “protected activity.” Second,
even if the Credit Union’s response were part of her protected activity and the relevant time-span were

                                                    17
     Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 18 of 19 PageID #:827




months later, in July of 2017, when she received counseling. Her employment was

terminated in July of 2018—twenty-one months after she filed her EEOC charge, and

twenty-four months after she filed her internal complaint.12 No reasonable jury could

find that Domaracki’s protected activities caused the adverse actions taken between

eight and twenty-four months after her protected activity. Therefore, her retaliation

claim fails. See Seymour-Reed v. Forest Preserve District of DuPage County, 752 Fed.

App’x. 331, 336 (7th Cir. 2018) (four-month period between the protected activity and

discharge was insufficient to establish a causal connection between the protected

activity and adverse employment action); Horwitz v. Bd. of Educ. of Avoca Sch. Dist.

No. 37, 260 F.3d 602, 613 (7th Cir. 2001) (“[m]ore than six months elapsed between

[protected activities and termination] cannot establish a causal connection” in an

ADEA retaliation claim at summary judgment); Cesario v. Jewel Food Stores, Inc.,

No. 17 CV 319, 2020 WL 996498, at *23 (N.D. Ill. Mar. 2, 2020) (“ten months [. . .] is

too long to infer causation” in an ADEA retaliation case).13


one week, “suspicious timing alone rarely is sufficient to create a triable issue.” Tomanovich v. City of
Indiana Dept. of Transportation, 457 F.3d at 665 (citation omitted); see also Wyninger v. New Venture
Gear, Inc., 361 F.3d 965, 981 (7th Cir. 2004) (“[I]t is clear that ‘mere temporal proximity’ is not enough
to establish a genuine issue of material fact.”); but see Casna v. City of Loves Park, 574 F.3d 420, 427
(7th Cir. 2009) (jury could infer causation where adverse action occurred one day after employee
engaged in protected activity). Third, Domaracki argues elsewhere (and the Court accepts for purposes
of this motion) that Tram and Hayes were made aware of the internal investigation and the EEOC
charge months prior. There is no evidence at all that they were aware a response to the EEOC charge
had been filed one week before they assigned additional training, and no reason to think that the filing
of a response would provoke retaliation when knowledge of the charge itself thus far had not.
Therefore, the only potentially retaliatory acts are the official disciplinary actions taken by Tram.

12Domaracki argues that the fact that she was terminated, rather than simply demoted to Call Center
Representative, demonstrates that her employers meant to retaliate against her. (Dkt. 68, 2). This
argument ignores how much time had elapsed since her provisional promotion, and how many
complaints about her performance had been made in the interim.

13 The Credit Union also argues that Domaracki’s extended training, discipline, and eventual
termination were caused by her poor performance. Various employees testified that Domaracki was

                                                   18
   Case: 1:18-cv-03214 Document #: 73 Filed: 02/23/21 Page 19 of 19 PageID #:828




                                          CONCLUSION

                For the foregoing reasons, Defendant’s motion for summary judgment

(Dkt. 60) is granted. The Clerk is directed to enter judgment in the Credit Union’s

favor and against Domaracki and to terminate the case.




                                                        E N T E R:


 Dated: February 23, 2021

                                                        MARY M. ROWLAND
                                                        United States District Judge




unable to perform the necessary functions of her job, could not correct her own errors, and behaved
inappropriately. Domaracki admits to some mistakes and inappropriate behavior but denies having
made more mistakes than other employees. Plaintiff has failed to present evidence of a causal
connection between her protected conduct and her discipline or her termination. To the extent her poor
performance is undisputed by her, any causal connection becomes even more remote. See Cesario v.
Jewel Food Stores, Inc., No. 17 CV 319, 2020 WL 996498, at *18 (N.D. Ill. Mar. 2, 2020) (“[n]o jury
could infer age discrimination or retaliation [because] plaintiffs do not effectively dispute the non-
discriminatory factors affecting their working conditions [including] the deficiencies in each plaintiff’s
performance as a store director”); Coleman v. Donahoe, 667 F.3d 835, 852 (“It is not the court’s concern
that an employer may be wrong about its employee’s performance, or may be too hard on its
employee.”) (citations omitted); Kidwell v. Eisenhauer, 679 F.3d 957, 967 (7th Cir. 2012) (“an
employee’s complaint [. . .] does not immunize [him] from being subsequently disciplined or terminated
for inappropriate workplace behavior.”). The Court need not base its decision on this argument, given
the factual disputes involved.

                                                   19
